         Case 1:21-cr-10081-DPW Document 20 Filed 05/04/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

        v.                                         CRIMINAL No. 21-cr-10081-DPW

 DHAMARI JORDAN

        Defendant


                             JOINT INITIAL STATUS REPORT

Pursuant to Local Rule 116.5(a), the parties hereby file the following initial status report
prepared in connection with the initial status conference scheduled for May 6, 2021:

(1)    Automatic Discovery/Pending Discovery Requests

The parties have reached an agreement concerning the provision of discovery and anticipate
further discussions with respect to discovery in the next month.

There are no pending discovery requests.

(2)    Additional Discovery

The government anticipates producing further discovery in accordance with an agreement of the
parties.

(3)    Timing of Additional Discovery Requests

The defendant has not yet determined whether he will make any additional discovery requests.

(4)    Protective Orders

It does not presently appear that any protective orders are anticipated by the parties. Should that
change, the parties will address those issues promptly.

(5)    Pretrial Motions

As the review of discovery is ongoing, the defendant has not yet determined whether he will file
any pretrial motions.

(6)    Expert Discovery
         Case 1:21-cr-10081-DPW Document 20 Filed 05/04/21 Page 2 of 2




The Government agrees to provide any expert witness disclosures 21 days prior to trial. The
Defendant agrees to provide any expert witness disclosures 14 days prior to trial.

(7)    Speedy Trial Act

The Court has excluded the time from the Defendant’s arraignment through and including May
6, 2021 (ECF #17).

The parties further agree to exclude the time from the initial status conference date through the
date of the interim status conference.

(8)    Interim Status Conference

The parties request that the Court schedule an Interim Status Conference to be held in
approximately 60 days. The parties report that they are close to resolution and anticipate seeking
a Rule 11 hearing before the District Court at some point in the near future.


                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                              By:      /s/ Philip A. Mallard
                                                      Philip A. Mallard
                                                      Assistant United States Attorney


                                              By:      /s/ Forest O’Neill-Greenberg
                                                      Forest O’Neill-Greenberg, Esq.
                                                      Counsel for the defendant

                                 CERTIFICATE OF SERVICE

I, Philip A. Mallard, hereby certify that the foregoing was filed through the Electronic Court
Filing system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing.

Date: May 4, 2021                                     /s/ Philip A. Mallard
                                                      Philip A. Mallard
                                                      Assistant United States Attorney




                                                  2
